Title: Thomas Jefferson’s Conveyance of Ivy Creek Lands to Samuel J. Harrison, 9 February 1811
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          This Indenture made on the 9th day of February 1811 between Thomas Jefferson of the County of Albemarle on the one part, and Samuel Jordan Harrison of the County of Campbell of the other part Witnesseth; that the said Thomas in consideration of the sum of four hundred pounds lawful money of Virginia to him in hand paid, and of the further sum of eight hundred pounds of like lawful money duly covenanted to be paid by the said Samuel Jordan, hath given granted bargained & sold to the said Samuel Jordan and his heirs a certain tract or parcel of land in the said County of Campbell on Ivy creek & its waters, containing by estimation four hundred and seventy four acres, whereof three hundred & seventy four were granted to Richard Tullos by patent bearing date the 16th day of March 1771, and one hundred acres other part thereof were granted to the said Thomas Jefferson by Patent bearing date the 22d day of May 1797, with the appurtenances. To have and to hold the said tract or parcel of land with its appurtenances to him the said Samuel Jordan Harrison & his heirs forever And the said Thomas for himself his heirs executors & administrators the said parcel of land with its appurtenances to him the said Samuel Jordan & his heirs will forever warrant and defend. In witness whereof the said Thomas hath hereto put his hand & seal on the day & year first above written.
          Signed sealed & delivered 
          
            Th:
            Jefferson
          
            
            in
            presence of Burgess
              Griffin, Thomas
              Roberts, Reubin
              Perry.
        